As filed with the Securities and Exchange Commission on December 23, 2015 Registration No. 2-67827 811-03061 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 43 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 45 / X / (Check appropriate box or boxes) PUTNAM GLOBAL NATURAL RESOURCES FUND (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on December 30, 2015 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM GLOBAL NATURAL RESOURCES FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN , Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036
